DETAILED ACTION
	
	

Status of the Application

This Office-Action acknowledges the Amendment filed on 8/18/2022 and is a response to said Amendment.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a fantasy sports gaming in which an expected performance values are used for determining outcomes of the fantasy sports game wherein player location may affect available opponents for the fantasy sports game.
	The limitation of “determining, based on continuous monitoring of the first location determination signals, whether an amount of time spent by the first user within a predetermined geographic region is more than a predetermined threshold amount of time, wherein the predetermined geographic region is remote from the at least one processor; determining that the first user belongs to a first group, when the amount of time spent by the first user within the predetermined geographic region is determined to be more than the predetermined threshold amount of time; determining a second group to which a second user belongs; determining that the first group is a rival to the second group; matching the first user and the second user in a fantasy sports game based on the first group being the rival to the second group; rendering, over the communication network, on an interface of the first mobile computing device, first team selection information excluding players for selection for a first fantasy sports team of the first group, such that a number of common players selectable for the first fantasy sports team and a second fantasy sports team selectable for the second group does not exceed a threshold, in which the first team selection information indicates at least one first player selectable for the first fantasy sports team for the fantasy sports game from a first set of real life players that is specific to the first group; rendering, over the communication network, on an interface of a second mobile computing device of the second user, second team selection information excluding players for selection for the second fantasy sports team, in which the second team selection information indicates at least one second player selectable for the second fantasy sports team for the fantasy sports game from a second set of real life players that is specific to the second group; and13-2387-C3_200624_PrelimAmendmentPATENTApplication Serial No.: 16/905,371 determining a winner of the fantasy sports game from the first user and the second user based at least in part on performances of each of the at least one first player and the at least one second player in at least one real life sporting event”, is reasonably and broadly interpreted as covering performance of the limitation in the mind and being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
 	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations “determining, based on continuous monitoring of the first location determination signals, whether an amount of time spent by the first user within a predetermined geographic region is more than a predetermined threshold amount of time; determining that the first user belongs to a first group, when the amount of time spent by the first user within the predetermined geographic region is determined to be more than the predetermined threshold amount of time; determining a second group to which a second user belongs; determining that the first group is a rival to the second group; matching the first user and the second user in a fantasy sports game based on the first group being the rival to the second group” are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	Furthermore, the limitations of “rendering, over the communication network, on an interface of the first mobile computing device, first team selection information excluding players for selection for a first fantasy sports team of the first group, such that a number of common players selectable for the first fantasy sports team and a second fantasy sports team selectable for the second group does not exceed a threshold, in which the first team selection information indicates at least one first player selectable for the first fantasy sports team for the fantasy sports game from a first set of real life players that is specific to the first group; rendering, over the communication network, on an interface of a second mobile computing device of the second user, second team selection information excluding players for selection for the second fantasy sports team, in which the second team selection information indicates at least one second player selectable for the second fantasy sports team for the fantasy sports game from a second set of real life players that is specific to the second group; and13-2387-C3_200624_PrelimAmendmentPATENTApplication Serial No.: 16/905,371 determining a winner of the fantasy sports game from the first user and the second user based at least in part on performances of each of the at least one first player and the at least one second player in at least one real life sporting event” are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of a fantasy sports gaming in which expected performance values are used for determining outcomes of the fantasy sports game wherein player location may affect available opponents for the fantasy sports game. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one processor, communication network, first mobile device, and a second mobile computing device for a fantasy sports gaming in which expected performance values are used for determining outcomes of the fantasy sports game wherein player location may affect available opponents for the fantasy sports game are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 2-21 are not patent eligible.
	Claims 3-20 do not remedy the deficiencies of claim 2 and 21, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant states:Claim 2 (see also claim 21) is amended to recite, among other limitations: 
determining, based on continuous monitoring of the first location determination signals, whether an amount of time spent by the first user within a predetermined geographic region is more than a predetermined threshold amount of time, wherein the predetermined geographic region is remote from the at least one processor; 
	receiving, over the communication network, data signals indicating performances of each of the at least one first player and the at least one second player in at least one real life sporting event; and 
	determining a winner of the fantasy sports game from the first user and the second user based at least in part on the performances of each of the at least one first player and the at least one second player in the at least one real life sporting event indicated in the data signals. 
	Applicant notes that the findings on pages 2-6 of the Office Action are not related to, and do not take into consideration, the foregoing amendments. Accordingly, Applicant respectfully requests withdrawal and reconsideration of the rejections under 35 U.S.C. § 101. 
	Moreover, Applicant respectfully submits that the limitations cannot be reasonably and broadly interpreted as covering concepts perform in the human mind (including an observation, evaluation, judgment opinion). See Office Action, p. 3. Specifically, since8 13-2387-C3_220818_Responsethe "predetermine geographic region is remote," there is no way that the human mind, alone, can determine "whether an amount of time spent by the first user within a predetermined geographic region is more than a predetermined threshold amount of time." 
Applicant further notes that claims 2-21 as now amended, recite patentable subject matter even if, arguendo, claims 2-21 are deemed directed to a judicial exception, (See USPTO's January 2019 and October 2019 Patent Subject Matter Eligibility Guidance ("2019 PEG"), Step 2A, Prong I), because claims 2-21 are integrated into a practical application under 2019 PEG, Step 2B, Prong II. 
	Specifically, MPEP 2106.05(a) states that "[i]n determining patent eligibility, examiners should consider whether the claims 'purport[s] to improve the functioning of the computer itself."' The claimed invention is such an improvement on the functioning of the computer itself. Specifically, claims 2 and 21 now recite, "receiving, over the communication network, data signals indicating performances of each of the at least one first player and the at least one second player in at least one real life sporting event ..." 
The foregoing improves the functioning of the computer by facilitating "determining a winner of the fantasy sports game from the first user and the second user." The winner is determined "based at least in part on the performances of each of the at least one first player and the at least one second player in the at least one real life sporting event indicated in the data signals. 
	Accordingly, Applicant respectfully submit that claims 2-21 recite patentably subject matter under 35 U.S.C. § 101.”

The Examiner disagrees and believe the newly added amendments to the claims constitute extra-solution activity or to be routine, conventional, and well-known to one of ordinary skill in the art of fantasy sports gaming. In this case, the added limitation “wherein the predetermined geographic region is remote from the at least one processor” is interpreted as failing to direct the invention towards something significantly more or a practical application. To further elaborate, the instant invention is directed towards communications taking place over a network. It is routine, conventional, and well-known to one of ordinary skill in the art that communications being implemented over a network is done so from a ‘remote’ perspective. For example, the definition of ‘remote’ is so broad and subjective that a user sitting in front of a computer screen, in which the computer screen is attached to a desktop, can be interpreted as remote from the desktop (ie: CPU) as the user is located far away from the desktop from a subjective point of view.
	Furthermore, the added limitation of “receiving, over the communication network, data signals indicating performances of each of the at least one first player and the at least one second player in at least one real life sporting event" is interpreted as extra-solution activity as it is directed towards data gathering and data retrieval for providing a fantasy sports gaming in which an expected performance values are used for determining outcomes of the fantasy sports game wherein player location may affect available opponents for the fantasy sports game. 


Best Applicable Prior Art
Regarding Claims 2, 21, the best applicable prior art Chen et al., US 20120197986 (Chen) in view of Buhr, US 20120302332 (Buhr) and Rapo et al., US 20120079121 (Rapo) and Hughes et al., US 7614944 (Hughes) teaches: controlling, by at least one processor: receiving, over a communication network, first location determination signals from a first mobile computing device of a first user; determining, based on continuous monitoring of the first location determination signals, whether an amount of time spent by the first user within a predetermined geographic region is more than a predetermined threshold amount of time, wherein the predetermined geographic region is remote from the at least one processor; determining that the first user belongs to a first group, when the amount of time spent by the first user within the predetermined geographic region is determined to be more than the predetermined threshold amount of time; determining a second group to which a second user belongs; determining that the first group is a rival to the second group; matching the first user and the second user in a fantasy sports game based on the first group being the rival to the second group; receiving, over the communication network, data signals indicating performances of each of the at least one first player and the at least one second player in at least one real life sporting event; and determining a winner of the fantasy sports game from the first user and the second user based at least in part on the performances of each of the at least one first player and the at least one second player in the at least one real life sporting event indicated in the data signals.
	The Prior art failed to teach: rendering, over the communication network, on an interface of the first mobile computing device, first team selection information excluding players for selection for a first fantasy sport team of the first group, such that a number of common players selectable for the first fantasy sports team and a second fantasy sports team selectable for the second group does not exceed a threshold, in which the first team selection information indicates at least one first player selectable for the first fantasy sports team for the fantasy sports game from a first set of real life players that is specific to the first group; rendering, over the communication network, on an interface of a second mobile computing device of the second user, second team selection information excluding players for selection for the second fantasy sport team, in which the second team selection information indicates at least one second player selectable for the second fantasy sports team for the fantasy sports game from a second set of real life players that is specific to the second group.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715